NAHMIAS, Justice,
concurring specially.
I concur in the judgment and in the majority opinion except for Division 3. In my view, the majority should not address the severance issue on the merits, because that issue is just as moot as the one *462deemed moot in Division 4, and it is even less likely to recur on retrial, since there is no chance that Murphy’s co-defendant, whose conviction was affirmed in 2007, will be tried with him again. See Jackson v. State, 281 Ga. 705 (642 SE2d 656) (2007).
Decided February 6, 2012.
William J. Mason, for appellant.
Julia Fessenden Slater, District Attorney, David R. Helmick, Assistant District Attorney, Samuel S. Olens, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Benjamin H. Pierman, Assistant Attorney General, for appellee.